Case 1:13-cr-00630-ALC Document 59 Filed 03/05/19 Page 1of1

GEOFFREY 8. BERMAN
United States Attorney for the
Southern District of New York
BY: JOHN E. GURA, JR.
Assistant United States Attorney
86 Chambers Street

New York, New York 10007
Telephone No.: (212) 637-2712
Fax No.: (212) 637-2717

wr VLAD we
er mst Key 4 a

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, ”  SATISEACTION OF JUDGMENT
Plaintiff, : 13 CR 0630 (ALC)
-Ve- :
FRANCISCO ESPERON,
Defendant.
Dooce eee eee eee x

SOUTHERN DISTRICT OF NEW YORK

Satisfaction is acknowledged between United States of America, plaintiff, and
Francisco Esperon, defendant, for the restitution in the amount of $2,500.00 and the special
assessment in the amount of $100.00 amounting in all to the sum of $2,600.00. Judgment
entered in the Judgment Book of the United States District Court for the Southern District of
New York on the 15" day of February 2015.
GEOFFREY 8S. BERMAN
United States Attorney for the

Southern District of New York

Byt secon. it 5
JOHN 8. GURA, JR. _/ ,
Assistarit United States Attorney

STATE OF NEW YORK)
COUNTY OF NEW YORK)

On th ay of February, 2019 before me personally came JOHN E. GURA,
JR., Assistant United States Attorney for the Southern District of New York, personally known to
me or proved to me on the basis of satisfactory evidence, to be the individual whose name is
subscribed to, in the within instrument and acknowledged to me that he executed the same in his

isATHY TAYLOR
Notary Public, State of New York
No, 01TA5077240

Qualified in Kings Count
Commission Expires May 5, ,

 

 

 
